Citation Nr: 1729632	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-30 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for asthma, to include as secondary to in-service asbestos exposure.

2. Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for obstructive sleep apnea.

3. Entitlement to service connection for asthma, to include as secondary to in-service asbestos exposure.

4. Entitlement to service connection for obstructive sleep apnea.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1962 to November 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

As discussed below, the Board finds that new and material evidence has been introduced, warranting reopening of the Veteran's service connection claim for asthma.  

In February 2017, the Veteran testified at a video conference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2008 rating decision, the RO denied the Veteran's service connection claim for asthma.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

2. The evidence received since the May 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for asthma.

3. The preponderance of the evidence demonstrates that the Veteran's asthma is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1. The May 2008 rating decision that denied service connection for asthma is final.  38 U.S.C.A. § 1705(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  

2. The evidence received since the May 2008 rating decision is new and material, and the claim of entitlement to service connection for asthma is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3. The criteria for entitlement to service connection for asthma are met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Whether New and Material Evidence has been Submitted to Reopen the Previously Denied Claims for Entitlement to Service Connection for Asthma

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.  

Private medical records from A.E., a treating provider, recently furnished by the Veteran, as well as the private opinion of A.E., constitute new and material evidence in this case.  This evidence was not previously available, and insofar as it provides a positive nexus opinion in support of the Veteran's claim for service connection for asthma, certainly raises a "reasonable possibility of substantiating the claim."  As such, the Board finds it new and material, and hereby reopens the Veteran's service connection claim.


Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) requires the VA to provide notice and assistance to the appellant to substantiate his or her claim. However, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for asthma.

Service connection for asthma

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the VA Adjudication Procedure Manual (Manual).  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases."

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS).  The Veteran's service personnel records reflect his MOS as machinist's mate, which occupation is presumed to have involved exposure to asbestos; hence, exposure is conceded in this case.

VA treatment records reflect that the Veteran suffers from adult-onset asthma, originally diagnosed in 1988.  The Veteran contends that his current respiratory disability is etiologically related to his shipboard exposure to asbestos in service.  

The Board concedes that the record contains a negative nexus opinion, furnished by a VA examiner pursuant to an August 2013 VA examination.  That examiner opined that the Veteran's diagnosed asthma was less likely than not related to his active service, basing the opinion on the absence of objective evidence of asbestosis.  This examiner appears to have limited the scope of inquiry to evidence of asbestosis, failing to comment adequately on any alternative theory of service-related etiology.  Hence, the Board finds more probative the recent private opinion of A.E., a treating provider, whose positive nexus opinion states that the Veteran's in-service exposure to heat and toxic fumes from fuel oil, as well as asbestos, lead-based paint, and cleaning chemicals, are the most likely cause of his asthma.  

In so finding, the Board also finds the Veteran's lay statements regarding his in-service experience, and particularly the conditions in which he worked aboard ship, to be both competent and credible.  These statements are consistent with the Veteran's MOS, and are uncontroverted by other evidence of record.  There is no reason to doubt their credibility.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for asthma is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim for entitlement to service connection for asthma is reopened.

Entitlement to service connection for asthma is granted.


REMAND

Regarding the Veteran's claim for service connection for sleep apnea, the Board finds that a remand is necessary to obtain a VA examination to ascertain whether the Veteran has a current sleep disorder, and whether any such disorder relates to his active service, or is caused or aggravated by his service-connected asthma.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Although the Veteran has complained of sleep-related symptoms, the record does not appear to contain a firm diagnosis of obstructive sleep apnea, confirmed by a sleep study.  (The Board does note that VA treatment records contain a "rule-out" diagnosis of sleep apnea.)  As such, a VA examination and medical opinion are necessary to clarify the presence and etiology of any diagnosed sleep disorder, to include as secondary to the Veteran's service-connected asthma.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding relevant VA medical records.

2. After the preceding development in paragraph 1 is completed, schedule the Veteran for a VA examination to address the etiology of any current sleep disorder.  

The claims file must be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.  A clear explanation based on specific facts for the case as well as relevant medical principles is needed.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

First, the examiner must identify all current sleep disorders.  Then, for each diagnosis, the examiner must opine as to the following questions:

a. whether it is at least as likely as not (50 percent probability or greater) that the sleep disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service.  

b. whether it is at least as likely as not (a 50 percent or greater probability) that the sleep disorder is proximately due to or has been aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected asthma.

If aggravation is shown, the examiner should specify: (1) the baseline manifestations of the disorder found present prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected sleep disorder, based on medical considerations.

3. Review the opinion and any examination report to ensure that it is in complete compliance with the directives of this remand.  If the opinion or report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


